DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bao (CN Patent Publication Number 107357109 A).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao (CN Patent Publication Number 107357109 A).
Bao teaches, as claimed in claim 1, a display plasma module with a patterned structure (Figs 1-4), comprising a pixel electrode (5) and a transparent electrode (12) located above the pixel electrode (5), characterized in that a display plasma (2) is provided between the pixel electrode (5) and the transparent electrode (12), and a spacer frame (3) is located around the display plasma (2); a plasma barrier array (7) for uniformly dispersing and stabilizing the display plasma (¶ 0057) is provided on one of the pixel (6) electrode and the transparent electrode (Fig. 3),  the plasma barrier array (7) comprises a plurality of plasma barrier frames distributed in an array .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (CN Patent Publication Number 107357109 A) in view of Shin US Patent Publication Number 2006/0115767 A1).
Bao teaches, as claimed in claim 4, characterized in a material of the spacer frame (3) comprise acrylic resin, polyurethane resin, epoxy resin, organic silicone resin, or silicon dioxide (¶ 0017). Bao fails to teach that a material of the plasma barrier frame in the plasma barrier array comprises an acrylic resin, polyurethane resin, epoxy resin, organic silicone resin, or silicon dioxide. In a related art, Shin teaches a material of the plasma barrier frame in the plasma barrier array comprises an acrylic resin, polyurethane resin, epoxy resin, organic silicone resin, or silicon dioxide (¶ 0027).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the plasma display, as taught by Bao, with the material of the plasma barrier frame, as taught by Shin, for the purpose of providing improved adherence to an organic material and an inorganic material (¶ 0002).

Allowable Subject Matter
Claims 9-11 are allowed.
Claims 2,3 and 5,-8 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a display plasma module with a patterned structure, comprising a pixel electrode and a pixel electrode  located above the pixel electrode, characterized in that a display plasma, prior art fails to simultaneously teach characterized in that the pixel electrode  comprises a plurality of pixel electrode units distributed in an array, and each plasma barrier frame comprises 1-100 pixel electrode units, as claimed in claim 2; the display plasma are adhered to each other by a lightproof insulating adhesive layer, as claimed in claim 5; an electrically conductive layer is provided between the display plasma and the transparent electrode, and the electrically conductive layer is also provided between the spacer frame and the transparent electrode; a display area protection layer is provided between the spacer frame and the electrically conductive layer, and the display area protection layer is also provided between an edge of the display plasma and the electrically conductive layer, as claimed in claim 6; characterized in that the display plasma has a thickness of 2-300 microns; an electrophoretic fluid in the display plasma has a viscosity of 100-100000 ; and the display plasma comprises at least two kinds of electrophoretic particles having different photoelectric properties, as claimed in claim 7; characterized in that the spacer frame  and the display plasma  comprise supporting microspheres; a material of the supporting microspheres comprises resin microspheres and glass microspheres; and the supporting microspheres have a diameter of 2-60 microns, as claimed in claim 8; 
Although prior art teaches method for manufacturing a display plasma module with a patterned structure, prior art fails to simultaneously all the steps claimed in including trimming off a part of the transparent electrode, the electrically conductive layer, and the display area protection layer to expose a predetermined position for binding an IC module on the pixel electrode, as claimed in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
06 May 2022




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872